Citation Nr: 0106394	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  96-28 329	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a left shoulder 
condition.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to March 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

When the veteran submitted his claim in December 1994, he 
indicated that he had been treated at River Side Hospital in 
1967 for his dislocated left shoulder.  He also submitted a 
VA Form 21-4142, authorizing VA to obtain treatment records 
from the medical center for treatment from 1965 to 1969.  The 
RO wrote the facility and subsequently received treatment 
records.  The April 1995 rating decision considered these 
treatment records and the veteran was advised that this 
evidence was considered in making the decision.  A subsequent 
June 1995 letter to Riverside Medical Center indicates that 
the records received had been those of another patient and 
were being returned with a request that the veteran's 
relevant records be forwarded.  Reviewing the record, it 
appears that these treatment records were never obtained.  
However, the statement of the case, issued to the veteran in 
July 1995, again lists medical records from Riverside Medical 
Center as part of the evidence considered in reaching the 
RO's decision.  The veteran was not advised that the records 
were not secured or requested to provide any copies of those 
treatment records he might possess.

There are indications in the claims folder that in September 
2000, the veteran expressed and interest in withdrawing his 
appeal.  This should be verified by the RO.  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board finds that the veteran was never advised of the 
evidence necessary to substantiate his claim for a left 
shoulder condition, or what it would be necessary for him to 
provide, particularly with regard to the treatment records 
from Riverside Medical Center which may be contemporaneous to 
his service and alleged February 1997 reinjury of his 
shoulder.  38 U.S.C.A. § 5107 (1999); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

In light of the foregoing circumstances, the veteran's claim 
is REMANDED to the RO for the following actions:

1.  The veteran should be contacted in 
order to determine whether he has elected 
to withdraw his claim.  His response 
should be in writing and associated with 
the claims folder.

2.  If the veteran has decided to pursue 
this claim, he should be contacted and 
requested to identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claim.  He 
should further be advised that treatment 
records from Riverside Medical Center 
were not obtained.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured.   

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this and request that he provide a copy 
of the outstanding medical records.

4.  After the above development has been 
completed, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
undertake any other development deemed 
necessary and should readjudicate the 
claim.

If the benefit sought on appeal remains denied, the veteran 
and the veteran's representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




